This is an original application for mandamus and writ of prohibition filed in the Supreme Court by Alpha Petroleum Company, a corporation, against the members of the Court of Civil Appeals for the Ninth District at Beaumont, the Texas Railroad Commission, and the Texas Pipe Line Company, a corporation. The matters here involved relate to and grew out of the issue involved in cause No. 6363, Alpha Petroleum Company v. C. V. Terrell et al., this day decided by this section of the Commission (post 257). The opinion in that case disposed of all pertinent questions in this case.
We recommend that all orders heretofore made in this cause by the Supreme Court be vacated and annulled, and that the mandamus and writ of prohibition here prayed for be denied.
The opinion of the Commission of Appeals is adopted as the opinion of the Supreme Court, and all orders heretofore made in this cause by the Supreme Court are hereby vacated and annulled, and the mandamus and writ of prohibition herein prayed for refused, as recommended by the Commission of Appeals.
C. M. CURETON, Chief Justice. *Page 247